Citation Nr: 0723726	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-29 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include the threshold question of whether 
the appellant is the veteran's surviving spouse, and a proper 
claimant for the benefit sought.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant alleges that she is the surviving spouse of the 
veteran who apparently served on active duty from June 1937 
to June 1940 and from February 1941 to February 1946.  The 
veteran died in August 1985.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Anchorage, Alaska Department of 
Veterans Affairs (VA) Regional Office (RO).  Pursuant to 
38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2006) and 38 C.F.R. 
§ 20.900(c) (2006), the Board has advanced the case on the 
docket. 

In her claim filed in October 2002 the appellant indicated 
that she and the veteran did not live together continuously, 
and were divorced.  The veteran's death certificate in the 
claims file shows the it initially listed him as 
"divorced"; however, that is crossed out, and "married" is 
typed in.  It is unclear when this was done, or who did the 
"editing".  In January 2003, the RO informed the appellant 
that she was not eligible for VA death benefits because she 
was not the veteran's surviving spouse.  In a February 2003 
letter, the appellant stated that she was not divorced from 
the veteran.  She submitted a copy of a letter from K. H., 
the Redwood County Deputy Court Administrator, which noted 
that she was unable to find a Dissolution recorded for the 
appellant and veteran.  In August 2004 the RO adjudicated the 
case on the merits.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action is required.


REMAND

At the outset, it is noteworthy that the veteran's original 
claims file was apparently lost or destroyed and that there 
is a 6 volume rebuilt file.  As was noted above, the RO 
initially denied the appellant's claim of service connection 
for cause of the veteran's death on the basis that she was 
not the veteran's surviving spouse.  In August 2004, the RO 
adjudicated the claim on the merits, without specifically 
whether the appellant was indeed the veteran's surviving 
spouse (and a proper claimant for the benefit sought).  
Signiificantly, if she is not the surviving spouse, the 
analysis does not need to proceed any further.  

In addition, the veteran's death certificate shows that the 
immediate cause of his death was cardiac arrest due to 
congestive heart failure.  Other significant contributions 
were pneumonia and cirrhosis.  Evidence of record also shows 
that the veteran had established service connection for 
psoriasis vulgaris, variously rated between 50 to 100 percent 
since 1963.  In a February 2005 letter the veteran's private 
physician stated:

"[The veteran] died at our hospital at age 66 of a 
cardiac arrest related to congestive heart failure.  He 
was a non-insulin dependent diabetic, he had chronic 
liver failure, massive edema with venous circulatory 
compromise, venous stasis ulcers and psoriasis.  At the 
time of his death, in addition to the above mentioned 
issues, I felt the ulcers on his legs, which were at 
least in part related to his diabetes, were infected 
since he had a fever of 103.  It is my opinion that his 
psoriasis and subsequent ulcerations on his legs were a 
contributing factor in his death, although not the 
direct cause".

This is the only medical opinion of record as to whether the 
veteran's psoriasis contributed to cause his death, and 
further development in this matter is necessary.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
effective date of an award.  Here, the appellant was not 
notified of the criteria for establishing effective dates of 
awards.  Since the case is being remanded anyway, the RO will 
have an opportunity to correct such notice deficiency.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for any 
development necessary and adjudicate the 
threshold matter of whether the appellant 
is the veteran's surviving spouse, and 
thus a proper claimant for death benefits 
based on his service.  If it is determined 
that the appellant is not a surviving 
spouse, she should be so notified and 
advised of her appellate rights.

2.  If it is determined that the appellant 
is the veteran's surviving spouse, she 
should be provided notice regarding 
effective dates of awards as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).

3.  Furthermore, if the appellant is 
determined to be the veteran's surviving 
spouse, the RO should arrange for the 
veteran's claims file (along with a copy 
of 38 C.F.R. § 3.312) to be forwarded to 
an appropriate physician for review and a 
medical advisory opinion as to whether or 
not his service-connected psoriasis 
contributed substantially or materially to 
his death.  The consulting physician must 
explain the rationale for the opinion 
given.

4.  The RO should then re-adjudicate this 
claim. If it remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and give the 
appellant the opportunity to respond. The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


